         Case 1:21-mj-00500-GMH Document 15 Filed 08/02/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
                                            :
              V.                            :      CASE NO. 21-MJ-500 (GMH)
                                            :
                                            :
ALAN WILLIAM BYERLY                         :

                                          ORDER

       AND NOW, this                day of August, 2021, upon review of Defendant Alan

William Byerly’s Unopposed Motion to Continue Detention Hearing and Exclude Time Under

the Speedy Trial Act this Court having found good cause exists, it is hereby ORDERED that

said Motion is GRANTED and this matter is continued until ______ day of August, 2021, for a

detention hearing. All time between July 30, 2021 and the date of the rescheduled detention

hearing is hereby excluded for purpose of the Speedy Trial Act 18 U.S.C. § 3161 (h)(7)(A).

                                            BY THE COURT:



                                            _____________________________________
                                            G. MICHAEL HARVEY
                                            UNITED STATES MAGISTRATE JUDGE
           Case 1:21-mj-00500-GMH Document 15 Filed 08/02/21 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                                              :
               V.                             :      CASE NO. 21-MJ-500 (GMH)
                                              :
                                              :
ALAN WILLIAM BYERLY                           :

             UNOPPOSED MOTION TO CONTINUE DETENTION HEARING
               AND EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       Defendant, Alan William Byerly, through undersigned counsel, hereby moves this Court

to Continue the Detention Hearing scheduled on July 30, 2021 and in support thereof avers as

follows:

       1.      Defendant is charged in this matter by way of Criminal Complaint with the

following violations: Assault on a Federal Officer 18 U.S.C. § 111 (b); Obstruction of Law

Enforcement During Civil Disorder 18 U.S.C. § 231 (a)(3); Knowingly Entering or Remaining in

any Restricted Building on Grounds without Lawful Authority and Engaging in Physical

Violence 18 U.S.C. §1752 (a)(1), (2) and (4); Violent Entry and Disorderly Conduct on Capital

Grounds 40 U.S.C. § 5104 (e)(2)(F); and Assault 18 U.S.C. § 113 (a)(4) and (5).

       2.      The government filed a Motion And Memorandum For Pretrial Detention on July

16, 2021. (“Government’s Detention Motion”)

       3.      Thereafter, undersigned counsel was appointed to represent Mr. Byerly on July

27, 2021.

       4.      The detention hearing in this matter is currently scheduled for July 30, 2021.

       5.      Undersigned counsel avers pursuant to 18 U.S.C. § 3142 (f)(2)(B) that good cause

exists to continue this matter for at least one week in accordance with this Court’s schedule.
         Case 1:21-mj-00500-GMH Document 15 Filed 08/02/21 Page 3 of 4




Specifically, counsel needs additional time to prepare his response to the Government’s

Detention Motion and to prepare for the detention hearing.

       6.      Undersigned counsel has spoken with assigned Assistant United States Attorney

Anita Eve and she has no objection to this motion.

       7.      It is also averred by undersigned counsel that the time between July 30, 2021 and

the new date of the rescheduled detention hearing shall be excluded for purposes of the Speedy

Trial Act 18 U.S.C. § 3161 (h)(7)(A) and that the ends of justice served by granting this

continuance outweigh the interests of the public and Mr. Byerly to a speedy trial.

       8.      Defendant Alan William Byerly is in agreement with all of the averments made in

this motion.

                                                     Respectfully,


                                                     /s/ James J. McHugh, Jr.
                                                     JAMES J. McHUGH, JR.
                                                     Assistant Federal Defender
         Case 1:21-mj-00500-GMH Document 15 Filed 08/02/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE



       I, James J. McHugh, Jr, Assistant Federal Defender, Federal Community Defender Office

for the Eastern District of Pennsylvania, hereby certify that I have filed and served a copy of

Defendant’s Unopposed Motion to Continue Detention Hearing and Exclude Time Under the

Speedy Trial Act, through the District of Columbia Clerk’s Office Electronic Case Filing

(“ECF”) and/or by electronic mail upon:



Anita D. Eve
Assistant United States Attorney
United States Attorney’s Office
615 Chestnut Street, Suite 1250
Philadelphia, Pennsylvania 19106.



                                                      /s/ James J. McHugh, Jr.
                                                      JAMES J. McHUGH, JR
                                                      Assistant Federal Defender


DATE: August 2, 2021
